DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Rejection on the merits of this application. Claims 1 and 8 are rejected and remain pending, as discussed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments, filed 05/02/2022, regarding the 35 U.S.C. 101 rejections of Claims 1 and 8 have been fully considered but they are not persuasive. 
Applicant’s amendments to include a camera, along with Applicant’s arguments that the camera and user device are integral to the claimed invention, are not sufficient to integrate the abstract idea into a practical application. The camera and the user device are claimed merely as tools to perform an existing process, and therefore are not integral to the abstract idea. The camera and the user device are being used in their ordinary capacity, and are claimed as generic computer components needed to perform the abstract idea. They are not claimed at a high enough level of specificity to impart meaningful limits on practicing the abstract idea.
In order for the claims to have practical application via improvement to the functioning of a technology, the improvement must not be provided by the abstract idea alone. It must come from additional element (s), or the combination of the abstract idea and additional element(s). See MPEP 2106.05(a). The improvement of the correct guiding direction is from the abstract idea and insignificant extra solution, not any additional elements.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the combination of a user device and a camera that in combination perform the steps of acquiring information, photographing a first marker, recognizing a first marker, displaying the first marker, displaying a first direction, the first marker having a shape, determining a reference direction, displaying the first direction, displaying the first marker, displaying the first direction, storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, listing marker-arrival location combination information, searching for a direction, and determining the searched direction. Thus, the claims are to a statutory category.
Step 2A Prong 1: Claim 1 recites the step of recognizing a first marker, determining a reference direction, searching for a direction, and determining the searched direction. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 recites the additional steps of acquiring information, photographing a first marker, displaying the first marker, displaying a first direction, the first marker having a shape, displaying the first direction, displaying the first marker, displaying the first direction, storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, and listing marker-arrival location combination information, along with a user device and camera that perform the steps of Claim 1. The additional steps of acquiring, photographing, displaying, displaying, displaying, displaying, and displaying are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting necessary to perform the abstract idea. Additionally, the steps of the first marker having a shape, storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, and listing marker-arrival combinations are also considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or type of data to be manipulated. The user device and camera are not recited with any specific hardware limitations needed to perform the abstract idea. These limitations are no more than generic computer components to perform the abstract idea. Accordingly, the additional steps and the user device do not integrate the abstract idea into a practical application, as they do not provide any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting, mere selection of a particular data source or type of data to be manipulated, and mere instructions to apply the judicial exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Accordingly, independent Claim 1 is ineligible.
Regarding Dependent Claim 8:
Step 1: Claim 8 depends from Claim 1 and recite the additional steps of performing a compass function (Claim 8), and displaying the first direction (Claim 8).
Step 2A Prong 1: The dependent claims recite the step of performing a compass function. These limitations recite an abstract idea which is directed to a mental process. The limitation of “performing a compass function” is recited without any specific hardware or a particular machine necessary to perform the limitation. Accordingly, this limitation is considered to recite a mental process, as a human mind could perform a compass function.
Step 2A Prong 2: Claim 8 recites the additional step of displaying the first direction. The additional step is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering and outputting necessary to perform the abstract idea. Accordingly, the additional step does not integrate the abstract idea into a practical application, as it does not provide any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting and mere selection of a particular data source or data type to be manipulated. The same analysis applies in this step as discussed above in Step 2A Prong 2. Accordingly, dependent Claim 8 are ineligible.
The additional limitations recited in the dependent Claim 8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1 and 8 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130211718 A1, filed 08/09/2012, hereinafter “Yoo”, in view of US 20040046779 A1, filed 05/22/2003, hereinafter “Asano”, in view of US 20190265720 A1, filed 10/24/2016, hereinafter ‘Gupta”.

Regarding Claim 1, Yoo teaches:
A direction guiding method comprising: (see at least figure 14)
acquiring, by a user device (10) (see at least [0121], wherein the steps shown in figure 14 are performed by a service provision apparatus, or user device), information (PoI 252 or G232) on a first arrival location to be reached by a passer-by (see at least [0121] and figure 14, step S110, wherein information on a destination POI (first arrival location) is acquired); 
photographing, by a camera, a first marker (1) on which identifying information is recorded, (see at least [0122] and figure 14, step S120-S140, wherein an image acquisition means (camera) of the user device acquires surrounding images (photographs) containing a first marker, and see at least [0107]-[0108] and figure 11, wherein the markers have identifying information in the form of a QR code)
the first marker being attached to an indoor floor; (see at least [0046], wherein the markers are installed on a floor)
recognizing, by the user device, the first marker; (see at least [0122] and figure 14, step S130, wherein the user device recognized the marker from the photographed image of the marker)
displaying in a display unit of the user device as a video signal, (see at least [0063] and figure 3, wherein display unit 117 of the user device displays as a video signal)
displaying, by the user device, a first direction on the display unit as a video signal, (see at least [0063] and figure 3, wherein display unit 117 of the user device displays as a video signal, and see at least [0118] and figure 13, wherein a first direction is displayed)
the passer-by being guided with the first direction to arrive at the first arrival location; (see at least [0125]-[0128], wherein the user device acquires location information including a first direction in which the user is to move, and the passer-by is continuously directed until they reach the destination (first arrival location).
wherein, 
wherein the first marker has a shape in which a unique reference direction is defined, (see at least [0103]-[0109] and figures 10-11, wherein the marker has a shape within which information is defined, including an installation direction)
a table is stored (see at least [0103]-[0104] and figure 10, wherein a table is used to store registered information about markers) in a storage unit of the user device (see at least [0045] and figure 1, user device 100, and see at least [0052] and figure 2, indoor location recognition module 120 of user device 100, and see at least [0065]-[0067] and figure 4, indoor marker information management unit 121 of indoor location recognition module 120 of user device 100, wherein the indoor marker information management unit 121 requests and stores registered marker information (the table as seen in figure 10) in the user device)
during at least a portion of a time in which the direction guiding method is performed, (see at least [0122]-[0123], [0125], and figure 14, wherein the registered information containing identifiers of the markers are accessed by the user device during direction guiding)
identifiers of a plurality of markers are listed in the first column of the table, (see at least [0103]-[0104] and figure 10, wherein the identifiers of a plurality of markers are listed in the first column of the table)
and the outputting of the first direction comprises: (see at least [0117], [0126], and figure 14, steps S140- S190)
and determining the searched direction as the first direction.(see at least [0048], wherein the searched navigation information including the first direction is provided to the user device based on the results of the search)
Yoo remains silent on:
displaying the photographed first marker
displaying a first direction on the display unit together with the photographed first marker based on the photographed first marker as a reference
the displaying the first direction comprises:
determining a reference direction of the first marker;
and displaying the first direction together with the first marker based on the determined reference direction;
when the first marker is photographed in a randomly rotated direction, the first marker is displayed with a shape thereof being rotated, and the first direction is also displayed with a shape thereof being rotated,
identifiers of a plurality of arrival locations are listed in the first row of the table, 
marker-arrival location combination information (TI) regarding a plurality of directions allocated for combinations of each of the markers and each of the arrival locations is listed at each element of the table, 
searching for a direction corresponding to the combination of the first marker and the first arrival location among the plurality of directions included in the marker-arrival location combination information; 
Asano teaches:
displaying the photographed first marker; displaying a first direction on the display unit together with the photographed first marker based on the photographed first marker as a reference (see at least [0145], wherein the display 6 displays a movement direction, in the form of an arrow, superimposed on the image obtained of the marker 14)
the displaying the first direction comprises:
determining a reference direction of the first marker; (see at least [0194] and figures 10 and 12-13, wherein the orientation calculation sections 3A/3C determine a reference direction of the marker using the appearance, or shape, of the marker. The reference direction is a reference axis of the marker)
and displaying the first direction together with the first marker based on the determined reference direction; (see at least [0194]-[0195], wherein the first direction is displayed together with the marker with the correct relative spatial positioning using the determined reference axis of the marker)
when the first marker is photographed in a randomly rotated direction, the first marker is displayed with a shape thereof being rotated, and the first direction is also displayed with a shape thereof being rotated, (see at least [0194]-[0195], wherein, when the marker is photographed at a rotational offset of (θx, θy, θz), the marker is displayed without correction and the first direction is displayed at a rotational offset of (θx, θy, θz) in order to display the correct relative spatial positioning between the marker and the arrow)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the direction guiding method of Yoo with Asano’s technique of displaying the first direction with the photographed first marker, determining a reference direction, displaying the first direction with the first marker based on the determined reference direction, and rotating the marker and direction displayed. It would have been obvious to modify because doing so enables the presentation of high density information to a user in a specific area, allowing visitors of these areas to search for a destination and obtain guide information without buying a guidebook, as recognized by Asano (see at least [0003]-[0012]).
Gupta teaches:
identifiers of a plurality of arrival locations are listed in the first row of the table, (see at least [0025] and figure 1, wherein, for each marker 105a-t, the elements of the table are a plurality of destination (arrival) locations)
marker-arrival location combination information (TI) regarding a plurality of directions allocated for combinations of each of the markers and each of the arrival locations is listed at each element of the table, (see at least [0025] and figure 1, wherein, for each of the plurality of entries in the table, the data stored is the angle between the corresponding marker and destination combination)
searching for a direction corresponding to the combination of the first marker and the first arrival location among the plurality of directions included in the marker-arrival location combination information; (see at least [0039], wherein navigation is performed by searching entries in the table corresponding to its origin marker and destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Yoo and Asano with Gupta’s technique of using a table comprising marker-arrival location combination information. It would have been obvious to modify because doing so enables significant improvements in the accuracy of dead reckoning navigation systems, as recognized by Gupta (see at least [0020]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Asano, and Gupta in combination as applied to Claim 1 above, and further in view of US 20200126265 A1, with an earliest priority date of 06/20/2017, hereinafter "Gade".

Regarding Claim 8, Yoo, Kawana, and Gupta in combination teach all of the limitations of Claim 1 as discussed above, and Yoo remains silent on:
wherein the user device performs a compass function,
 and the outputting of the first direction comprises displaying the first direction based on a predetermined reference direction among east, west, north, and south.
Gade teaches:
wherein the user device performs a compass function, (see at least [0030], wherein the azimuth of the user device is determined, resulting in the reference direction of the user device relative to north)
 and the outputting of the first direction comprises displaying the first direction based on a predetermined reference direction among east, west, north, and south. (see at least [0032], wherein the overlaid first direction is displayed based on the orientation, or reference direction of the user device calculated above)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the direction guiding method of Yoo, Asano, and Gupta with Gade’s compass function and technique of displaying the first direction based on a predetermined reference direction. It would have been obvious to modify because doing so allows for high precision placement of AR symbols, as recognized by Gade (see at least [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SELENA M JIN/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667